737 N.W.2d 767 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dennis Mervyn SARGENT, Defendant-Appellant.
Docket No. 133474. COA No. 263392.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the January 25, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether the analysis of OV 6 scoring under the former judicial sentencing guidelines, set forth in People v. Chesebro, 206 Mich.App. 468, 522 N.W.2d 677 (1994), should be applied to OV 9 scoring under the current legislative sentencing guidelines, MCL 777.39.
We further ORDER the Allegan Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.